Citation Nr: 1703594	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to January 1946. The Veteran died in November 2007. The appellant is the Veteran's widow. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania. The claims folder was subsequently transferred to the RO in Manchester, New Hampshire.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1. In an unappealed February 2008 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2. Some of the evidence submitted subsequent to February 2008 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.

3. The Veteran died in November 2007; the death certificate lists the cause of death as small cell metastatic lung cancer.

4. Veteran's death is not related to his military service.




CONCLUSIONS OF LAW

1. The unappealed February 2008 rating decision which denied service connection for the cause of the Veteran's death is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

2. Evidence received since the February 2008 RO decision that denied entitlement to service connection for the cause of the Veteran's death is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

3. The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims. In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in March 2013, VA informed the appellant of what evidence was required to substantiate the claims, of her and VA's respective duties for obtaining evidence, of the reasons for the prior denials, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision. Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the appellant in support of her claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain. 

A VA examination and opinion was obtained in November 2013 in regard to the claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that an adequate VA examination/opinion has been obtained. The report includes a clinical examination of the medical treatment records. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Legal Criteria

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312 (c)(3).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Analysis

New and Material

Historically, the appellant's claim for entitlement to service connection for the cause of the Veteran's death was denied by the RO in February 2008. The appellant did not appeal the decision and it became final. The appellant requested that her claim for entitlement to service connection for the cause of the Veteran's death be reopened and was subsequently denied in May 2013. 

Evidence of record at time of last final denial

At the time of the February 2008 RO denial, the evidence of record consisted of the Veteran's STRs, the Veteran's death certificate, the appellant's lay statements, medical records, medical abstracts and correspondence. 


Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical abstracts, medical records, lay statements, and a November 2013VA medical opinion in regard to the claim of entitlement to service connection for the cause of the Veteran's death. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The November 2013 VA medical opinion was not within the claims file at the time of the February 2008 RO decision. The new medical records go to the basis of the appellant's claim for entitlement to service connection for the cause of the Veteran's death. Thus, the Board finds the additional medical records new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.

Cause of Death 

Having reopened the appellant's claim, the Board must now determine whether the reopened claim of entitlement to service connection for the cause of the Veteran's death, may be granted on the merits, de novo.

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died in November 2007, and his death certificate indicates that the cause of death was small cell metastatic lung cancer. The Veteran's death certificate noted atrial fibrillation and coronary artery disease as other significant conditions. None of the conditions listed on the Veteran's death certificate as cause of death or a significant condition was service-connected at the time of his death.

At the time of the Veteran's death, he was service connected for recurrent carcinoma of the face related to Bowen's disease, rated as 80 percent; bronchial asthma, including COPD with history of pleurisy, rated as 30 percent; sinusitis, rated as noncompensable; and a scar located in the right groin area, rated as noncompensable. The total combined rating was 90 percent.

There is no indication or specific assertion that the Veteran's conditions which lead to his death had their onset in service or within a year of separation from service. As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted. 

The appellant contends that the Veteran's service-connected recurrent carcinoma of the face (Bowen's disease) metastasized ultimately causing his death. In support of her contention, the appellant has submitted the Veteran's medical records detailing his medical treatment as well as medical abstracts. 

In a November 2013 VA medical report, the examiner opined that the Veteran's death is less likely than not proximately due to the Veteran's service-connected recurrent carcinoma of the face. The examiner noted that the Veteran's service-connected carcinoma of the face is a condition of squamous cell carcinoma (SCC) of the skin. The examiner further noted that the Veteran was treated for basal cell carcinomas (BCC) of the skin as well. The examiner explained that while BCC is a sun exposure related skin cancer it is not part of the spectrum of Bowen's disease.  The examiner went out to explain that BCC rarely, if ever, metastasizes and causes death. The examiner concluded, based on the medical records that the Veteran's BCCs are not in any way related to his cause of death.

The November 2013 examiner further explained that squamous cell carcinoma and small cell carcinoma are two different pathologic malignancies. The examiner went on to note that when a malignancy metastasizes the pathologic type remains the same. In other words, squamous cell carcinoma would not convert into small cell carcinoma and vice versa. The examiner noted that if the Veteran's squamous cell carcinoma had metastasized to his liver as the appellant contends, then the Veteran's liver biopsy would have shown pathology consistent with squamous cell carcinoma. However, an August 2007 private medical report from Frisbie Memorial Hospital center for Cancer Care reflects an ultrasound guided liver biopsy revealed small cell carcinoma had metastasized in the precarinal space and liver. The Veteran's medical treatment records, death certificate, and the November 2013 VA medical report supports the conclusion that the Veteran's cause of death was small cell carcinoma of the lung which had metastasized to his liver.

In regard to the Veteran's service-connected bronchial asthma, to include COPD with a history of pleurisy; the examiner explained that although asthma and COPD may be found in many patients who ultimately develop ling cancer, they are independent coexisting conditions. The examiner further explained that asthma and COPD do not cause lung cancer. The examiner went on to note that there are no medical facts that would support acute pleurisy as a cause of any lung cancer. Lastly, the examiner noted that the major risk factor for small cell lung cancer is cigarette smoking, a behavior the Veteran engaged in for 25 years. (See August 2007 private medical record).

Lastly, the November 2013 examiner opined that it is not likely that the Veteran's service-connected bronchial asthma, to include COPD with history of acute pleurisy, caused his small cell lung cancer to spread more quickly or otherwise altered the natural progression of the malignancy. The examiner explained that small cell cancer is a very fast growing and aggressive malignancy. The examiner noted that small cell cancer's rate of progression is fast and the prognosis is poor despite treatment attempts. The examiner concluded given the biology and usual natural progression of small cell lung cancer, it is likely that the outcome would have been the same in the absence of the Veteran's asthma and COPD.  

As the evidence fails to establish that the Veteran had a service connected disability that was either the principal or a contributory cause of death, the appellant's claim for entitlement to service connection for the cause of the Veteran's death is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death and, to that extent, the claim is granted.

Entitlement to service connection for the cause of the Veteran's death is denied




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


